Taft, J.
This cause was heard upon a motion to dismiss an appeal in chancery of a case heard at the September Term, 1896, in Orleans County.
The Orleans County Court adjourned on the 17th day of September. The cause was heard and a final decree entered by the Chancellor prior to the adjournment. Five days after-wards the defendant filed his motion for an appeal.
Section 981, Y. S., provides that “a party may by a written motion filed at the term in which a final decree is made, appeal therefrom.” The orator insists that the appeal was not taken at the term.
Section 915, Y. S., provides that “For all purposes except the final hearing of a cause such court shall be always open for business.”
We hold that one of the purposes for which the court is always open, at least until the enrollment of the decree, is the filing of a motion for an appeal and that in this case the appeal was regularly taken.
Whether one can be taken after a decree is recorded we need not consider, for in this case it was taken within twenty days from the. time the final decree was made, and the decree could not be recorded until after the expiration of that time. This holding is in accord with the uniform practice which has long been followed in this State.

Motion to dismiss the appeal overruled, and cause continued.